Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 14, 2022

The Court of Appeals hereby passes the following order:

A22D0265. DEMETRIUS TYRONE WICKER v. THE STATE.

      Demetrius Tyrone Wicker was convicted of burglary in the first degree, battery,
and criminal trespass, and this Court affirmed his convictions in an unpublished
opinion. See Wicker v. State, Case No. A19A1876 (Jan. 7, 2020). In December 2021,
Wicker filed multiple pro se motions, seeking various forms of relief. The trial court
denied his motions, and Wicker filed the instant application for discretionary appeal,
arguing that his convictions are void because his indictment should have been
returned in open court. We, however, lack jurisdiction.
      Wicker’s argument that his indictment was not returned in open court is an
attack on his convictions. See Thompson v. State, 304 Ga. 146, 149 (3) (816 SE2d
646) (2018) (“Appellant claims that his convictions are void because the record does
not show that his indictment was returned in open court.”); Jones v. State, 290 Ga.
App. 490, 494 (2) (659 SE2d 875) (2008) (holding that challenges to the indictment
“are essentially attempts to vacate a judgment of conviction”). A post-conviction
motion seeking to vacate an allegedly void conviction is not a valid procedure in a
criminal case, and any appeal from the denial or dismissal of such a motion must be
dismissed. See Williams v. State, 287 Ga. 192, 194 (695 SE2d 244) (2010); Roberts
v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010). Because Wicker is not authorized
to collaterally attack his convictions in this manner, this application is hereby
DISMISSED. See Roberts, 286 Ga. at 532; Harper v. State, 286 Ga. 216, 218 (2) (686
SE2d 786) (2009).

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      03/14/2022
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.